Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-15 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a method for signal channelizing comprising: receiving, by an input waveguide, an inputted signal having a plurality of wavelengths including a desired wavelength; wherein the inputted signal comprises a single carrier signal; filtering the inputted signal through each of a plurality of ring resonators to pass a selected wavelength signal to a respective output end, wherein the plurality of ring resonators are arranged in parallel and coupled at spaced apart locations along the input waveguide for receiving the signal; receiving, by two control waveguides, two signals having wavelengths that differ from the desired wavelength by a first predetermined amount and a second predetermined amount respectively; and producing, by a plurality of detectors, channelized RF output signals representative of desired RF bands, wherein each of the plurality of detectors is coupled to a respective output end of one of the ring resonators and to one of the two control waveguides. filtering the inputted signal through each of a plurality of ring resonators to pass a selected wavelength signal to a respective output end; receiving, by two control waveguides; and producing, by a plurality of detectors, channelized RF output signals representative of desired RF bands, wherein each of the plurality of detectors is coupled to a respective output end of one of the ring resonators and to one of the two control waveguides; in combination with the other recited limitations in the claim. 
Claims  2-15 are allowable as dependent upon claim 1.
Prior art reference Goutzoulis (7,421,168; “Goutzoulis”)  is the closest prior art of record in this application. However, Goutzoulis fails to disclose the control waveguide configuration with single carrier signal limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883